     Case 1:02-cr-00241 Document 617 Filed 08/19/20 Page 1 of 9 PageID #: 2580



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             BLUEFIELD DIVISION


UNITED STATES OF AMERICA

v.                                    CRIMINAL ACTION NO. 1:02-00241-01

CARLOS DEAN SCOTT


                   MEMORANDUM OPINION AND JUDGMENT ORDER

        Pending before the court is defendant's motion(s) for a

reduction in sentence under the First Step Act of 2018.               (ECF

Nos. 602 and 603).        On December 21, 2018, the First Step Act was

signed into law.        See Pub. L. No. 115-391, 132 Stat. 5194 (2018).

The First Step Act applies the relief provided in the Fair

Sentencing Act of 2010, which reduced the disparity in the

treatment of crack and powder cocaine offenses, retroactively to

eligible defendants.        Under the First Step Act, “a court that

imposed a sentence for a covered offense” may “impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of

2010 were in effect at the time the covered offense was

committed.”       Id. at § 404(b).

        To be eligible for a reduced sentence under the First Step

Act, a defendant’s sentence must not have been previously imposed

or reduced in accordance with Sections 2 and 3 of the Fair

Sentencing Act.       Id. at § 404(c).      In addition, a sentence may

not be reduced if the defendant has made a previous motion for a

reduction under the First Step Act that was denied on the merits.
  Case 1:02-cr-00241 Document 617 Filed 08/19/20 Page 2 of 9 PageID #: 2581



Id.   Furthermore, a court is not required to reduce a sentence

under the First Step Act.      Id.

      On May 7, 2003, a jury found defendant guilty of the

offenses of conspiracy to distribute 50 grams or more of cocaine

base, in violation of 21 U.S.C. § 846, (Count One); and

distribution of 5 grams or more of cocaine base, in violation of

21 U.S.C. § 841(a)(1), (Counts Two, Three, and Four).            On October

29, 2003, defendant was sentenced to a term of imprisonment of

360 months on each count of conviction, sentences to be served

concurrently.1    Defendant was also sentenced to a term of

supervised release of five years.         On November 29, 2005,

defendant was resentenced post-Booker and the court imposed the

same sentence that was ordered at his original sentencing

hearing.   On June 10, 2016, pursuant to Amendment 782,2

defendant’s sentence was reduced to 292 months on each count of



      1
      At sentencing, the court made several rulings which are not
reflected in the presentence report (PSI). First, the court
found that the amount of drugs for relevant conduct purposes was
15 pounds of cocaine base which converts to 6.8 kg of cocaine
base. The court also sustained defendant’s objection to a two-
point upward adjustment for his role in the offense, pursuant to
USSG § 3B1.1(c). Finally, the court determined that the
enhancement under 21 U.S.C. § 851 should not be applied,
resulting in lower statutory sentencing exposure than that
reflected in the PSR. For example, the PSR indicated that
defendant was subject to a minimum term of imprisonment of 20
years on Count One. However, because the court did not apply the
§ 851 enhancement, the statutory minimum sentence was 10 years.
      2
       Amendment 782 is commonly referred to as the “drugs minus
two” amendment.

                                      2
  Case 1:02-cr-00241 Document 617 Filed 08/19/20 Page 3 of 9 PageID #: 2582



conviction.    Defendant’s projected release date is July 23, 2024.

        As the parties agree, Counts One through Four are “covered

offenses” because they were committed before August 3, 2010 and

the applicable penalties were modified by section 2 of the Fair

Sentencing Act which increased the drug quantities necessary to

trigger mandatory minimum sentences under 21 U.S.C. § 841(b)(1).

Specifically, the threshold requirement to trigger the mandatory

minimum sentence of five years under 21 U.S.C. § 841(b)(1)(B) was

increased from 5 grams to 28 grams for cocaine base.            The Fair

Sentencing Act also increased from fifty to 280 grams the amount

of cocaine base necessary to trigger the ten-year mandatory

minimum sentence.     Furthermore, defendant’s sentence was not

previously imposed or reduced in accordance with the First Step

Act nor has he made another motion for a sentence reduction under

the Act.    Retroactive application of the First Step Act in

defendant’s case yields a statutory maximum sentence of forty

years on Count One and twenty years on Counts Two, Three, and

Four.    The guideline range remains 292 to 365 months.

        Although defendant did not request a specific sentence in

his first memorandum, see ECF No. 610, his supplemental filings,

which were filed after the COVID-19 pandemic reached the United

States, request a time served sentence.         See ECF Nos. 613 and

614.    The United States has indicated that it believes no further

reduction in sentence is warranted because defendant’s sentence


                                      3
  Case 1:02-cr-00241 Document 617 Filed 08/19/20 Page 4 of 9 PageID #: 2583



is already at the bottom of the properly calculated guideline

range.   Defendant also requests a hearing and the United States

opposes that request.

     The First Step Act does not provide specific guidance as to

how reductions should be implemented which has led to a

difference of opinion on the proper procedure to be utilized.

          Although the parties agree on the ultimate result
     (which is probably all that matters to the defendant),
     they disagree on several matters relating to motions
     filed pursuant to the Act. Congress has not provided
     much of a roadmap for implementing the Act. See ESP
     Insider Express (U.S. Sentencing Comm’n Office of
     Education & Sentencing Practice, Feb. 2019) (stating
     that “[c]ourts will have to decide” certain issues
     concerning the effect of the First Step Act). Hence,
     the parties are at loggerheads in several respects.

          The Government and the Probation Office believe
     that the proper statutory vehicle for implementing the
     Act is 18 U.S.C. § 3582(c)(2), which provides that the
     court may reduce the term of incarceration of a
     “defendant who has been sentenced to a term of
     imprisonment based on a sentencing range that has
     subsequently been lowered by the Sentencing Commission
     pursuant to 28 U.S.C. 994(o).” The defendant
     disagrees, and argues that the relevant statute is 18
     U.S.C. § 3582(c)(1)(B), which provides that “the court
     may modify an imposed term of imprisonment to the
     extent otherwise expressly permitted by statute or by
     Rule 35 of the Federal Rules of Criminal Procedure.”
     The practical effect of choosing one or the other
     subsection would be to determine the extent to which
     this Court can modify defendant’s sentence:
     specifically, whether the Court should simply
     recalculate the defendant’s Guideline sentence, or in
     effect wipe the slate clean and conduct an entirely new
     sentencing.

          In addition, the defendant asserts that because,
     in his view, he is entitled to a plenary resentencing
     proceeding, the defendant has a right to be present.
     The Government and the Probation Office disagree with

                                      4
  Case 1:02-cr-00241 Document 617 Filed 08/19/20 Page 5 of 9 PageID #: 2584



     that assertion. Since defendant has executed a waiver
     of his presence for this proceeding, the Court need not
     decide that issue.

          Finally, the defendant seeks a specific “new”
     sentence of 123 months. The Government and the
     Probation Office contend that a sentence of “time
     served” is all that is required.

          District courts across the country have been
     dealing with these issues, in the wake of the enactment
     of these statutes.

United States v. Sampson, 360 F. Supp.3d 168, 170 (W.D.N.Y.

2019).

     Our appeals court has provided some guidance.           The United

States Court of Appeals for the Fourth Circuit has confirmed that

any sentence reduction under the First Step Act should be

implemented pursuant to 18 U.S.C. § 3582(c)(1)(B).           See United

States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019).            The Fourth

Circuit has also made clear that, in reducing a sentence under

the First Step Act, a court may vary downward from the guidelines

range.   See United States v. Chambers, 956 F.3d 667, 674 (4th

Cir. 2020); see also United States v. Spotts, Criminal Action No.

3:98-00047-01, 2019 WL 6521981, at *3 (S.D.W. Va. Dec. 3, 2019)

(“[T]he First Step Act authorizes the Court to sentence the

defendant anew and enter a variance in cases it deems

appropriate.”) (Chambers, J.); United States Hardnett, Case No.

3:03cr212, 2019 WL 5445887, at *7 (E.D. Va. Oct. 24, 2019)

(recognizing that a variance sentence may be imposed when

granting relief under the First Step Act).          Finally, a court must

                                      5
  Case 1:02-cr-00241 Document 617 Filed 08/19/20 Page 6 of 9 PageID #: 2585



consider the sentencing factors under 18 U.S.C. § 3553(a) and, in

doing so, may consider post-sentencing conduct.           See Chambers,

956 F.3d at 674-75.

     As for whether a court must hold a hearing, “[i]t is within

the sound judgment of the Court to determine if an evidentiary or

sentencing hearing is necessary to address the issues of a

particular case.”     United States v. Baxter, Criminal Action No.

2:99-00215, 2019 WL 5681189, at *2 (S.D.W. Va. Oct. 31, 2019)

(Chambers, J.).    “Whether or not a court decides to resentence a

defendant, the language of the First Step Act does not require a

hearing.”   Id. (citing Wright v. United States, Nos. 4:95-39,

4:95-44, 2019 WL 3046096, at *5 (E.D. Va. July 11, 2019)).

“Nothing in the language of the FIRST STEP Act requires the Court

to have a hearing.     The Court may hold a hearing if it deems

[one] necessary to adequately address the issues of a particular

case, or to properly consider the § 3553(a) factors, but it need

not do so for every § 3582 Motion under the FIRST STEP Act.”

Wright, 2019 WL 3046096, at *5.

     In this case, the court concludes that a hearing is

unnecessary and defendant’s request for one is DENIED.            The court

has considered the record in this case, including the original

Presentence Investigation Report (PSI), original Judgment and

Commitment Order and Statement of Reasons, a memorandum received

from the Probation Office, and any materials submitted by the


                                      6
  Case 1:02-cr-00241 Document 617 Filed 08/19/20 Page 7 of 9 PageID #: 2586



parties on this issue.      The court has also considered the

applicable factors under 18 U.S.C. § 3553(a).

     Based on the foregoing considerations, defendant’s motion

for a reduced sentence is GRANTED and it is further ORDERED that

defendant’s previous sentence on all counts is reduced to time

served plus fourteen days on each count of conviction, sentences

to run concurrently.     Defendant’s term of supervised release

remains five years and the court imposes the following special

condition of supervised release:          that defendant reside at a

halfway house for a period of up to six months at the discretion

of the probation officer with the court’s approval.            This

condition is imposed to assist the defendant in his transition to

the community and to give him the best chance for success while

on supervised release.

     In granting in part defendant’s motion for a variance

sentence and deciding upon the sentence herein imposed, the court

considered all of the factors set forth in 18 U.S.C. § 3553(a).

The court concluded that a sentence of time served plus fourteen

days was sufficient, but not greater than necessary, to meet the

objectives of sentencing set forth in these authorities.              In

deciding to vary below the guidelines, the court finds

significant defendant’s post-sentencing conduct.           Of particular

note, defendant has had no disciplinary incidents while

incarcerated.    This is not only commendable but, in the court’s


                                      7
  Case 1:02-cr-00241 Document 617 Filed 08/19/20 Page 8 of 9 PageID #: 2587



experience, also extremely rare.          In addition, defendant has

obtained a GED and taken a number of classes while in prison in

order to prepare himself for release from incarceration.             One of

the § 3553(a) factors a court is directed to consider in imposing

sentence is “the nature and circumstances of the offense and the

history and characteristics of the defendant”.           18 U.S.C. §

3553(a)(1).    Another factor a court must consider is “the need

for the sentence imposed . . . to protect the public from further

crimes of the defendant”.      18 U.S.C. § 3553(a)(2)(C).

Defendant’s criminal history as reflected in the PSR must be

considered along with his post-sentencing conduct.           Consideration

of the entire record leads to court to conclude that defendant’s

conduct during his lengthy incarceration weighs in favor of a

time-served sentence.

     The court acknowledges that the offenses of conviction were

serious.   However, the more than 16 years that defendant has

already served adequately reflect the seriousness of his conduct,

promote respect for the law, provide just punishment for his

offenses, and afford adequate deterrence to criminal conduct.

     The Clerk is DIRECTED to send a copy of this Memorandum

Opinion and Judgment Order to defendant, the Federal Public

Defender, counsel of record, the United States Marshal for the

Southern District of West Virginia, and to the United States




                                      8
  Case 1:02-cr-00241 Document 617 Filed 08/19/20 Page 9 of 9 PageID #: 2588



Probation Office for forwarding to the Sentencing Commission and

Bureau of Prisons.

     It is SO ORDERED this 19th day of August, 2020.

                                           ENTER:



                                             David A. Faber
                                             Senior United States District Judge




                                      9
